DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 recites the limitation "each of the second regions" in claim 5, line 2 and “the three-dimensional volume”, claim 5, line 3.  There is insufficient antecedent basis for this limitation in the claim.

The term "generally" in claims is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The aforementioned term “generally” in claims 4, 8, and 14 is not defined by the claims nor the specification.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 7-12, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,101,401 B2-Miller-Hartmann et al.
Claim 1: “A biocompatible, in vitro probe system comprising: a substrate;”:  Miller-Hartmann et al. disclose the invention concerns a container with chambers which each comprise at least one pair of electrodes including a first and a second electrode for the application of electric voltage for generating an electric field within one chamber (Col., lines 10-13) and Miller-Hartmann et al. disclose the containers with several chambers of the nature mentioned above are well-established and are mainly used in biochemical and pharmaceutical applications if a plurality of probes has to be tested simultaneously (Col. 1, lines 20-23).  Further, Miller-Hartmann et al. disclose a substrate (platform 39, Col. 9, line 24, Figs. 3 and 4).
“a culture well supported on the substrate and defining a three-dimensional volume for containing in vitro cultures of electroactive cells;”:  Miller-Hartmann et al. disclose special applications such as electrostimulation of living cells (Col. 1, line 23-25).  Further, Miller-Hartmann et al. disclose devices for electrical stimulation of livings cells are well known (Col. 1, lines 47-48).  Additionally, Miller-Hartmann et al. disclose a cell culture well (chambers 21, Col. 7, line 35, Fig. 3).
“and at least one probe subsystem supported on the substrate and including at least one probe having an array of electrodes,”:  Miller-Hartmann et al. disclose band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes (Col. 1, lines 50-52, and Col. 6, lines 44-45).
“the probe being disposed within the culture well for in vitro electrically communicating with the electroactive cells, and adapted to be interfaced to an external electronic instrumentation/recording device.”:  Miller-Hartmann et al. disclose each chamber of a container can be separately selected, controlled and switched, respectively, in an easy manner so that the probes can be exposed to different conditions (Col. 2, lines 27-30) and Miller-Hartmann et al. disclose separately controlling each chamber 2 is advantageous because electrical parameter can be adjusted for each chamber individually so that different conditions can be applied to individual cell suspensions and probes (Col. 6, lines 56-60).  Additionally, Miller-Hartmann et al. disclose the electrodes of same polarity of different chambers, i.e. all cathodes and/or all anodes, are all made of one piece or are coupled electrically so that they can be electrically connected via a common voltage source (Col. 1, lines 39-42, and Col. 6, lines 49-50).  Further, Miller-Hartmann et al. disclose the storage units 49, 50 and the storage units 47. 48 as well as operating the power semiconductors and the switch elements 57 is controlled by a control unit 59 that may be operated, for example, by a conventional computer 60 (Col. 10, lines 52-55).

Claim 2: “wherein the probe subsystem includes a first region and a second region, the second region including the electrodes and forming a probe sensing body portion, and the first region being fixed to the substrate and adapted to be placed in 

Claim 3: “wherein the probe subsystem includes a plurality of the probes, with each one of the probes having a plurality of electrodes thereon.”:  Miller-Hartmann et al. disclose electric coupling of a plurality of first electrodes of a container (Col. 8, lines 8-9).  Further, Miller-Hartmann et al. band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes (Col. 1, lines 50-52, and Col. 6, lines 44-45).

Claim 4: “wherein the probe subsystem includes a plurality of the probes, with each said probe having a plurality of the electrodes thereon spaced apart from one another in a generally straight line.”:  Miller-Hartmann et al. disclose electric coupling of a plurality of first electrodes of a container (Col. 8, lines 8-9).  Further, Miller-Hartmann et al. disclose band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes (Col. 1, lines 50-52, and Col. 6, lines 44-45).  Additionally, Fig. 3 of Miller-Hartmann et al. disclose a plurality of probes in chambers 21 with a plurality of electrodes (electrode 23 and electrode 24, Col. 7, lines 38-40) in a spaced apart from one another in a generally straight line.

Claim 5: “wherein probe subsystem includes a first region, and a second region including the probes, wherein each of the second regions are disposed non-parallel to the first regions within the three-dimensional volume of the culture well.”:  Miller-Hartmann et al. disclose at least two oppositely arranged first electrodes of different chambers of adjacent rows are coupled conductively via a common contact area (Col. 13, lines 30-32); where the regions are contained in the culture well (chambers 21) illustrated in Fig. 3.

Claim 7: “wherein the probes are arranged to extend non- parallel to the substrate, such that the probes collectively form an X-Y spatial arrangement of probes within the culture well, and such that the electrodes of the probes are arranged in X, Y and Z planes within the three-dimensional volume of the culture well.”:  Miller-Hartmann et al. disclose band-like electrodes respectively protrude into the individual chambers of 

Claim 8: “wherein the probes are arranged to extend generally orthogonal to the substrate, and generally parallel to one another, within the three-dimensional volume of the culture well.”:  Miller-Hartmann et al. disclose band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes (Col. 1, lines 50-52 and Col. 6, lines 44-45) and orthogonal to the substrate (platform 39, Col. 9, line 24, Figs. 3 and 4) and are generally parallel to one another (electrodes 23 and 24, illustrated in Fig. 3) within the three-dimensional volume of the culture well (chamber 21).

Claim 9: “further comprising at least one electrical connection pad disposed on the substrate and in electrical communication with the probe subsystem.”:  Miller-Hartmann et al. disclose a device for electrically contacting at least one of said containers (Col. 1, lines 16-17).  Further, Miller-Hartmann et al. disclose the electrodes of same polarity of different chambers, i.e. all cathodes and/or all anodes, are all made of one piece or are coupled electrically so that they can be electrically connected via a common voltage source (Col. 1, lines 39-42 and Col. 6, lines 49-50).
Claim 10: “wherein the probe subsystem is used to apply an electrical signal to the electrode.”:  Miller-Hartmann et al. disclose the electrodes of same polarity of different chambers, i.e. all cathodes and/or all anodes, are all made of one piece or are coupled electrically so that they can be electrically connected via a common voltage source (Col. 1, lines 39-42, and Col. 6, lines 49-50).

Claim 11: “wherein the electrode of the probe subsystem is used to receive electrical signals generated within the cultures of electroactive cells.”:  Miller-Hartmann et al. disclose the band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes (Col. 1, lines 50-52, and Col. 6, lines 44-45); the band-like electrode has a contact area at one of its open ends, to which a voltage generator can be connected (Col. 1, lines 52-54, Col. 6, lines 44-45, and Col. 6, lines 49-50).  Further, Miller-Hartmann et al. disclose the first electrode 4 and the second electrode 5 define a gap 6 that serves for receiving a suspension of cells in which biologically active molecules, e.g. nucleic acids, are solved in addition to living cells. When voltage is applied to the pair of electrodes an electric current flows through the suspension of cells in the gap 6, which causes transfer of said biologically active molecules into said living cells (Col. 6, lines 4-11).

Claim 12: “wherein the probe subsystem is used to both apply electrical signals to the electrode and to receive electrical signals from the electrode.”:  Miller-Hartmann et al. disclose during application (generation) of the voltage pulse the electric current may be measured (receiving of electrical signals) by means of the adjustment unit 61 

Claim 19: “A method for electrically communicating with a quantity of cultures of electroactive cells,”:  Miller-Hartmann et al. disclose the invention concerns a container with chambers which each comprise at least one pair of electrodes including a first and a second electrode for the application of electric voltage for generating an electric field within one chamber. The invention further concerns a method for manufacturing said container as well as a device for electrically contacting at least one of said containers (Col. 1, lines 11-17, and Col. 6, lines 49-50).  
“comprising: using a culture well to define a three-dimensional volume for containing in vitro cultures of electroactive cells;”:  Miller-Hartmann et al. disclose Miller-Hartmann et al. disclose special applications such as electrostimulation of living cells (Col. 1, line 23-25).  Further, Miller-Hartmann et al. disclose devices for electrical stimulation of livings cells are well known (Col. 1, lines 47-48, and Col. 6, lines 49-50).  Additionally, Miller-Hartmann et al. disclose a cell culture well (chambers 21, Col. 7, line 35, Fig. 3).
“using at least one probe subsystem having a portion with a plurality of probes extending into the culture wells, wherein each said probe includes a plurality of electrodes, to form a three-dimensional network of electrodes within the three-dimensional volume of the culture well;”:  Miller-Hartmann 
“and using the electrodes to in vitro electrically communicate with the electroactive cells.”:  Miller-Hartmann et al. disclose devices for electrical stimulation of livings cells are well known (Col. 1, lines 47-48, and Col. 6, lines 49-50).  Further, Miller-Hartmann et al. disclose chambers 21 are always electrically coupled via their first electrodes 23 (Col. 7, lines 66-67).

Claim 20: “further comprising interfacing the at least one probe subsystem to an external electrical subsystem for at least one of applying electrical signals to at least one of the electrodes, or receiving electrical signals from at least one of the electrodes.”:  Miller-Hartman et al. disclose a method for manufacturing said container as well as a device for electrically contacting at least one of said containers (Col. 1, lines 15-17, and Col. 6, lines 49-50).  Further, Miller-Hartman et al. disclose the electrodes of same polarity of different chambers, i.e. all cathodes and/or all anodes, are all made of one piece or are coupled electrically so that they can be electrically connected via a common voltage source (Col. 1, lines 39-42, and Col. 6, lines 49-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,101,401 B2-Miller-Hartmann et al., and further in view of Soscia et al. (2017).
Regarding claim 6, Miller-Hartmann et al. teach the invention discussed above in claim 5.  Further, Miller-Hartmann et al. teach a probe subsystem and a bending first region (inner surface 26, Fig. 3) and a second region.  However, Miller-Hartmann et al. does not explicitly teach a third region containing a void.
For claim 6, Soscia et al. teach an insert comprising an MEA (microelectrode array)-containing substrate (pg. 2, lines 32-33) and Soscia et al. teach different MEA regions (pg. 1, line 8), where Fig. 1b illustrates a void of a microelectrode region), which reads on the instant claim limitation of a third region containing a void.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartmann et al. to include a third region containing a void as taught by Soscia et al., because Soscia et al. teach many groups have reported methods of co-culturing multiple cell types into specific regions of a device to study intercellular mechanisms like communication, migration, and intrusion (pg. 2, lines 17-18).

Regarding claim 13, Miller-Hartmann et al. teaches the invention discussed above in claim 1.  Further, Miller-Hartmann et al. teaches a culture well secured to an 
For claim 13, Soscia et al. teaches an insert comprising an MEA (microelectrode array)-containing substrate (pg. 2, lines 32-33) and Soscia et al. teaches a biocompatible epoxy (pg. 4, line 12), which reads on the instant claim limitation of a biocompatible epoxy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartmann et al. to include a biocompatible epoxy as taught by Soscia et al., because Soscia et al. the device surface is adhered using a biocompatible epoxy (pg. 3, line 4-6).


Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,101,401 B2-Miller-Hartmann et al. and further in view of Chen et al. (2011).
Claim 14
“a culture well secured to a surface of the substrate and defining a three- dimensional volume for containing in vitro cultures of electroactive cells;”:  Miller-Hartmann et al. disclose special applications such as electrostimulation of living cells (Col. 1, line 23-25, and Col. 6, lines 49-50).  Further, Miller-Hartmann et al. disclose devices for electrical stimulation of livings cells are well known (Col. 1, lines 47-48).  Additionally, Miller-Hartmann et al. disclose a cell culture well (chambers 21, Col. 7, line 35, Fig. 3).
“at least one probe subsystem supported on the substrate and including a first region and a second region;”:  Miller-Hartmann et al. disclose the chambers of the container have to be divided into two regions (a first region and a second region) which each must be connected to a pulse generator (Col. 10, lines 49-51).  Further, Miller-Hartmann et al. disclose chambers which each comprise at least one pair of electrodes including a first and a second electrode for the application of electric voltage for generating an electric field within one chamber (Col. 1, lines 11-14, and Col. 6, lines 49-50) and Miller-Hartmann et al. disclose band-like electrodes are arranged in pairs on the ground of a multiwell plate (Col. 1, lines 49-50).
“each of the probes including a plurality of spaced apart electrodes that collectively form an in vitro, three-dimensional network of electrodes within the three-dimensional volume of the culture well;”:  Miller-Hartman et al. disclose band-like electrodes respectively protrude into the individual 
“further comprising a plurality of independent electrical connection pads secured to the surface of the substrate, and in electrical communication with the circuit traces, the electrical connection pads being adapted for connection to the external electrical subsystem.”:  Miller-Hartman et al. disclose the band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes; each band-like electrode has a contact area at one of its open ends, to which a voltage generator can be connected; one pair of electrodes is respectively assigned to one row of chambers; in a special embodiment some of the electrodes, e.g. all anodes, are short circuited while the respective other part of electrodes of a row, e.g. the cathodes, are connected separately (Col. 1, lines 50-58; Col. 6, lines 44-45, and Col. 6, lines 49-50 ).

Regarding claim 14, Miller-Hartman et al. teach a biocompatible in vitro probe system.  Further, Miller-Hartman et al. teach a first region and a second region and Miller-Hartman et al. teach the first and second region are disposed inside the three-dimensional volume of the culture well discussed above.  However, Miller-Hartman et al. does not explicitly teach the second region includes a plurality of probes arranged in the 
For claim 14, Chen et al. teaches a three-dimensional flexible microprobe to record neural signals (pg. 1647, lines 1-2) and Chen et al. teaches a second region including a plurality of probes (illustrated in annotated Fig. 5c below) and the probes are arranged in the X-Y plane extending non-parallel to the first region and a portion of the first region is parallel to the substrate and out from the culture well, also illustrated below, which reads on the instant claim limitation of the second region includes a plurality of probes arranged in the X-Y plane extending non-parallel to the first region.

    PNG
    media_image1.png
    373
    655
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartman et al. to include the second region includes a plurality of probes arranged in the X-Y plane extending non-parallel to the first region at least a portion of the first region extending parallel to the substrate and out from the culture well as taught by Chen et al., because Chen et al. 

Regarding claim 14, Miller-Hartman et al. teach a biocompatible in vitro probe system.  Further, Miller-Hartman et al. teaches a probe subsystem with circuit traces (Col. 1, lines 56-58 and Col. 5, lines 36-37, Fig. 8) and Miller-Hartman et al. also teach a first region and a second region.  However, Miller-Hartman et al. does not explicitly teach circuit traces extending from the first region into the second region and into electrical contact with the electrodes of each of the probes, for enabling an external electrical subsystem to electrically communicate with the electrodes on the probes.
For claim 14, Chen et al. teach a three-dimensional flexible microprobe to record neural signals (pg. 1647, lines 1-2) and Chen et al. teach in order to confirm the functionality of the electrode, the neural signal of the escape circuit was measured with the developed neural probe (pg. 1651, col. 1, lines 27-29) and Fig. 5c illustrate a first and second region with Au electrodes, which reads on the instant claim limitation of circuit traces extending from the first region into the second region and into electrical contact with the electrodes of each of the probes, for enabling an external electrical subsystem to electrically communicate with the electrodes on the probes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartman et al. to include  and into electrical contact with the electrodes of each of the probes, for enabling an external electrical subsystem to electrically communicate with the electrodes on the probes as taught by Chen et al., because Chen et al. teach the fabricated and tested novel 3D flexible microprobe arrays with which we recorded the neural signals of the escape circuit of an American crayfish (pg. 1648, col. 2, lines 13-15) and Chen et al. teach the number of electrodes and probe length is not limited (pg. 1648, col. 2, lines 6-7), and Chen et al. teach the amplitude and frequency of the input voltage were controlled with software in a computer (pg. 1651, col. 1, lines 53-54). 

Claim 17: “wherein the probe subsystem is configured to at least one of: apply an electrical signal to at least one of the electrodes; and receive electrical signals from at least one of the electrodes.”:  Miller-Hartmann et al. disclose during application (generation) of the voltage pulse the electric current may be measured (receiving of electrical signals) by means of the adjustment unit 61 via the sensor resistor 55 so as to allow for controlling the process by the overall charge delivered which is determined by integration of the current in a preset time slice (Col. 10, lines 55-61, and Col. 6, lines 49-50 ).


Claim 18: “wherein the probes define a X-Y spatial arrangement of probes, with the electrodes defining a three-dimensional network of electrodes within the three-dimensional volume of the culture well.”:  Miller-Hartmann et al. disclose via Fig. 3 .


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,101,401 B2-Miller-Hartmann et al. and in view of Chen et al. (2011), and in further view of Takeuchi et al. (2003).
Regarding claim 15, Miller-Hartmann et al. teach the invention discussed above in claim 14.  Further, Mill-Hartmann et al. teach an external electrical subsystem and the band-like electrodes respectively protrude into the individual chambers of said plates and thus are in electric contact with the probes; each band-like electrode has a contact area at one of its open ends, to which a voltage generator can be connected; one pair of electrodes is respectively assigned to one row of chambers; in a special embodiment some of the electrodes, e.g. all anodes, are short circuited while the respective other part of electrodes of a row, e.g. the cathodes, are connected separately (Col. 1, lines 50-58, and Col. 6, lines 44-45).  However, Miller-Hartmann et al. do not explicitly teach electrical connection pads.
For claim 15, Takeuchi et al. teaches a 3D multichannel microprobe array (pg. 104, col. 1, lines 23-25) and Takeuchi et al. teach recording pads on each probe (pg. 104, col. 2, line 3), which reads on the instant claim limitation of electrical connection pads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartman et al. to include 

Regarding claim 16, Miller-Hartmann et al. teach the invention discussed above in claim 15.  Further, Mill-Hartmann et al. teach independent circuit traces independently communication with an associated electrode discussed above.  However, Miller-Hartmann et al. does not explicitly teach electrical connection pads coupled to a single one of the circuit traces. 
For claim 16, Takeuchi et al. teaches a 3D multichannel microprobe array (pg. 104, col. 1, lines 23-25) and Takeuchi et al. teach recording pads on each probe (pg. 104, col. 2, line 3), which reads on the instant claim limitation of electrical connection pads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Miller-Hartman et al. to include electrical pads as taught by Takeuchi et al., because Takeuchi et al. teaches the several recording pads on each probe the probe array should be useful in obtaining 3D data on brain activities in a single insertion (pg. 104, col. 2, lines 4-5) and Takeuchi et al. teaches each prove has several pads and can measure neural activity at various depths 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799